Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 16, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 612                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  150591(83)                                                                                           Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices

  INNOVATION VENTURES, L.L.C., d/b/a
  LIVING ESSENTIALS,
            Plaintiff-Appellant,
                                                                     SC: 150591
  v                                                                  COA: 315519
                                                                     Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 16, 2016
                                                                                Clerk